USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 1 of 12


                         THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION


NEDAL NABHAN,                                )
                                             )
       Plaintiff,                            ) Case No.: 2:21-cv-253
                                             )
       vs.                                   )
                                             )
INDIANA STATE POLICE                         )
and THOMAS A. BURGETT,                       )
                                             )
                                             )
       Defendants.                           )



             COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

       Plaintiff, NADAL NABHAN, by counsel, for his Complaint for Damages and Request

for Jury Trial against Defendants, INDIANA STATE POLICE and THOMAS A. BURGETT,

states as follows:

                                     I.      INTRODUCTION

   This action is brought by Plaintiff, Nadal Nabhan (“Plaintiff”) a Palestinian Arab American,

against Defendants, Indiana State Police (“ISP”) and Thomas A. Burgett (“Burgett”) under the

Civil Rights Act of 1964 (Title VII), for his claim of employment discrimination for the following

reasons: 1) Denial of privileges, terms, conditions opportunities and benefits of employment based

on account of Plaintiff’s race and nationality. 2) Being subject to and victimized by a hostile and

abusive work environment on account of Plaintiff’s race and nationality. 3) Retaliation for

opposing the unlawful discriminatory conduct of Defendants ISP and BURGETT. Plaintiff also

sues Defendant BURGETT in his official and individual capacity under 42 U.S.C. §§ 1983 for,

under color of state law, unlawfully denying Plaintiff equal access to rights, privileges and

                                                1
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 2 of 12


immunities secured by the Equal Protection Clause of the Fourteenth Amendment to the

Constitution and its laws.



                              II.     JURISDICTION AND VENUE

   1. Jurisdiction is conferred upon this court by 28 U.S.C. §§ 1331 and 1343 (3) and (4), Title

       VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, as this action seeks redress for the

       violation of Plaintiff’s constitutional and civil rights. Therefore, the Court has jurisdiction

       to try the case and has personal jurisdiction over the parties.

   2. Plaintiff resides in Portage, Indiana, Porter County.

   3. To the best of Plaintiff’s knowledge and belief, during the relevant period, Burgett,

       resided in Johnson County, Indiana.

   4. All actions which form the basis of these claims originated in Portage, Indiana.

   5. Plaintiff has exhausted his administrative remedies by timely filing an EEOC Charge.

       Plaintiff received the EEOC’s Right to Sue letter, dated May 18, 2021, on May 18, 2021.

   6. Plaintiff filed his Title VII claim within ninety days of receiving the EEOC’s Notice of

       Right to Sue.

                                           III.   PARTIES

   7. At all times relevant to this action, Plaintiff resided in Porter County, Indiana and was

       employed by the, Indiana State Police as a Commercial Vehicle Enforcement Officer and

       Compliance Review Investigator. Plaintiff performed work duties throughout the State of

       Indiana.

   8. At all times relevant to this action ISP was and is a State wide Law Enforcement Agency

       and conducted business throughout the State of Indiana including Porter County



                                                  2
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 3 of 12


  9. At all times relevant to this action, upon information and belief, Burgett resided in Johnson

     County, Indiana. Defendant Burgett was employed by ISP and performed work duties

     throughout the State of Indiana.



                     IV.    SUPPORTING STATEMENT OF FACTS

  10. Plaintiff incorporates by reference paragraphs 1 through 9 above as if fully stated herein.

  11. Plaintiff was hired by the Indiana State Police in 2007 as a Road Trooper.

  12. In 2012, Plaintiff was assigned to a “drug interdiction” team. During this period, Plaintiff

     worked with the “High Intensity Drug Trafficking Area” Federal Task Force.

  13. In 2014, Plaintiff applied for and was assigned to work as a “Commercial Vehicle

     Enforcement Officer”.

  14. On or about May 2019, Plaintiff applied for and was assigned work as a “Commercial

     Vehicle Enforcement Officer and Compliance Review Investigator”. Said position/work

     is a highly coveted position within ISP.

  15. Plaintiff always, during the course of his employment with ISP, rated satisfactory,

     above satisfactory, or high on annual performance evaluations.

  16. The majority of Plaintiff’s performance evaluations, throughout his career with ISP, were

     rated as “Superior Performance”. Throughout Plaintiff’s career with ISP, Plaintiff has

     distinguished himself as follows including but not limited to the following: Recognized as

     Trooper of the District in 2011; Certified as a Hostage Negotiator; served as a Field

     Training Officer; served as a First Aid and Tactical Medicine Instructor, and served as a

     member of the ISP Honor Guard.




                                                3
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 4 of 12


  17. Plaintiff never received low ratings on his annual performance evaluations during his

     career with ISP until after he began to report to Burgett.

  18. Plaintiff worked in ISP’s Motor Vehicle Enforcement Division for Five (5) years prior to

     Burgett becoming his supervisor (Sergeant) in November 2019.

  19. Almost immediately after Burgett became Plaintiff’s supervisor, Burgett engaged in the

     unlawful discriminatory employment practices against Plaintiff by creating and subjecting

     Plaintiff to an abusive discriminatory and hostile work environment on account of

     Plaintiff’s race and national origin.

  20. Burgett’s unlawful discriminatory employment practices against Plaintiff began on or

     about December 2019 and continued for another eleven (11) months until on or about

     November 2020. During said period, ISP knew or should have known of Burgett’s

     unlawful discriminatory employment practices. Despite having knowledge of same, ISP

     refused to take any actions to stop Burgett from engaging in said unlawful discriminatory

     conduct.

  21. On or about December 2019, Plaintiff prepared and submitted a compliance review report

     to Burgett. Upon review of said report, Burgett noticed a misspelled word and commented

     to Plaintiff that this is how they do things in the Gary area (referencing the city of Gary,

     Indiana which is predominately populated by African Americans) also the city in which

     Plaintiff’s relatives reside. Plaintiff was offended by Burgett’s comment. It was apparent

     to Plaintiff that Burgett intend to offend him.

  22. In or around December 2019, Burgett called Plaintiff while Plaintiff was on duty and

     played a rap song over the phone and stated to Plaintiff, “I got something for you,” and

     asked Plaintiff, “This is your music right?”



                                               4
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 5 of 12


  23. Beginning in or around December 2019 and continuing throughout the above referenced

     eleven (11) month period in which Burgett was Plaintiff’s supervisor, Burgett would

     frequently state to Plaintiff, on occasions Plaintiff experienced work related problems

     during the work day, that “maybe [the problems] it was the Taliban”. Burgett constantly

     used this micro-aggression with Plaintiff to suggest that Plaintiff was somehow affiliated

     with a terrorist group.

  24. In or around December 2019, Plaintiff began to frequently report Burgett’s offensive and

     unlawful discriminatory conduct to another Sergeant outside of Plaintiff’s chain of

     command. Plaintiff complained to the Sergeant because he was fearful that had he

     confronted Burgett with his concerns about Burgett’s racially discriminatory conduct,

     Burgett would have retaliated against him.

  25. Beginning on or about December 2019 and continuing throughout the above referenced

     eleven (11) month period in which Burgett was Plaintiff’s supervisor Burgett would

     frequently ask Plaintiff sarcastically, “have I told you that I appreciate you today?” Burgett

     would ask Plaintiff same knowing that he had not told Plaintiff that that he appreciated

     him. Burgett would ask Plaintiff said question usually right after making the above

     described and other offensive and unlawful discriminatory comments to Plaintiff.

  26. In or around February 2020, Plaintiff and Burgett paid a visit to United Transport

     International Inc. Company to conduct a compliance review. During the visit with the

     owner, who spoke with a heavy Eastern European accent, a ping sound was heard at which

     time Burgett asked the owner “was that a Russian Submarine ?” The owner of the company

     was offended at Burgett’s (Russian Submarine) question. Plaintiff was also offended at

     Burgett’s question.



                                               5
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 6 of 12


  27. Plaintiff reported Burgett’s discriminatory culturally offensive conduct to Major Jerry

     Williams. Subsequent to Plaintiff reporting the same, Burgett began to retaliate against

     Plaintiff by taking Plaintiff off assignments considered career enhancing and relegated him

     to less important and coveted assignments.

  28. In or around March 2020, Plaintiff and Burgett visited NR 1 Transportation Company to

     conduct a compliance review. During the visit, an employee of the Company, who had a

     heavy Lithuanian accent, was experiencing a problem with her computer.                Burgett

     flippantly and insensitively stated to the employee “it’s the Russians”. The employee was

     visibly disturbed at Burgett’s comment.        Burgett knew or should have known that

     Lithuanians are particularly sensitive about Russia because of Russia’s past history of

     occupying Lithuania.     Plaintiff also reported this incident to Major Jerry Williams.

     Subsequent to making said report Burgett continued his harassment of and retaliation

     against Plaintiff.

  29. On or about March 19, 2020, Plaintiff and Burgett were assisting in distributing Covid-19

     relief supplies to hospitals across the state. Prior to implementation, Burgett had to compile

     a list of the names of the Troopers assisting with the project. Burgett asked Plaintiff for

     his name. Plaintiff gave Burgett his name “Nedal Nabhan”. Burgett then asked Plaintiff

     “what’s your full name?” Plaintiff then gave Burgett his full name “Nedal Samir Nebhan”.

     Burgett again asked Plaintiff for his full, full name. Plaintiff then gave him the following

     name “Nedal Samir Mohammed Nebhan Dar-Abbid”. Burgett asked a third time for

     Plaintiff’s name. Plaintiff repeated his name to Burgett. Burgett then told Plaintiff that the

     reason he wanted Plaintiff’s full name was that, upon arrival at the military base to pick up

     the supplies, they will pull Plaintiff aside and check him for terrorist activity. Plaintiff



                                               6
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 7 of 12


     reported this incident to another ISP Sergeant, who was on the military base and who was

     outside of Plaintiff’s chain of command. No action was taken by ISP to address Burgett’s

     unlawful discriminatory conduct.

  30. Plaintiff found Burgett’s phony insistence for his full name particularly offensive and

     unlawfully discriminatory because in his culture, Plaintiff’s name, as provided to Burgett

     the first time, is designed to allow subsequent generations to trace their ancestry.

     Burgett’s conduct constituted unlawful discriminatory employment practice and an attack

     upon Plaintiff’s race, nationality and cultural heritage.

  31. On or about July 2020 Plaintiff was on the telephone discussing a case with Burgett.

     During the discussion, Burget asked Plaintiff to repeat what he had just stated by asking,

     “what did you say? All I heard was turka, turka, durka, durka”. The words “turka” and

     “durka” are offensive ethnic slurs mimicking middle eastern speech. Plaintiff was

     extremely offended as a result of Burgett’s above described unlawful discriminatory

     conduct.

  32. Plaintiff became weary of constant exposure to the above described racially discriminatory

     and hostile work environment. Plaintiff again reported this incident to another ISP

     Sergeant who was outside of Plaintiff’s chain of command because Plaintiff feared Burgett

     would retaliate against him if he complained directly to Burgett. Yet, no action was taken

     by ISP to address Burgett’s unlawful discriminatory conduct.

  33. Plaintiff was routinely held accountable for work that his similarly situated White

     coworkers, although obligated and accountable for same, were not held accountable for.




                                               7
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 8 of 12


  34. Plaintiff continued to experience unlawful discriminatory employment practices by ISP

     including but not limited to the above described incidents until November 2020 (for

     approximately one year).

  35. On or about October 30, 2020, Plaintiff met with Major Jerry Williams. During the

     meeting, Plaintiff reported all of the unlawful discriminatory conduct he had been subjected

     to by ISP and Burgett and requested to be assigned to a different supervisor. While Major

     Jerry Williams agreed to assign Plaintiff to a different supervisor, he did not do so until ten

     (10) days later. Meanwhile, Plaintiff continued to languish in an abusive and intensive

     racially discriminatory hostile and retaliatory work environment. The ongoing harassment

     consisted of, but was not limited to, attending a meeting which included Burgett’s presence

     to discuss Plaintiff’s memo requesting that he be assigned to another supervisor.

  36. On or about October 2020, Plaintiff made his first written request to ISP to be removed

     from Burget’s supervision so as to be protected against further harassment and/or

     retaliation. Plaintiff’s request was ignored.

  37. On or about March 30, 2021, Plaintiff was told by ISP that in order to be assigned to another

     supervisor (other than Burgett) Plaintiff would have to accept a less coveted and prestigious

     work assignment. Plaintiff reluctantly accepted the less coveted and prestigious work

     assignment (Commercial Vehicle Enforcement Officer working the road) in order to avoid

     continuing work in the abusive, unlawful discriminatory work environment under Burgett.

     As such, Plaintiff has been unlawfully discriminated and retaliated against by ISP.



                                                COUNT I.

           HOSTILE WORK ENVIRONMENT BASED ON RACE AND NATIONAL
                 ORIGIN UNDER TITLE VII AS TO DEFENDANT ISP

                                               8
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 9 of 12




  38. Plaintiff incorporates by reference paragraphs 1 through 37 above as if fully stated herein.

  39. At all material times, Plaintiff was an ISP employee, and ISP, was Plaintiff’s employer,

     covered by and within the meaning of Title VII.

  40. Plaintiff was harassed based on his race and nationality by Defendant’s agents and employees

     throughout the period of time described hereinabove.

  41. Defendant subjected Plaintiff to pervasive harassment based on Burgett’s almost daily

     incidents of harassment too numerous to recount.

  42. Had Plaintiff been a white person, he would not have been racially harassed and or harassed

     based on his nationality.

  43. This racial harassment and harassment based on Plaintiff’s race and nationality has included,

     but is not limited to, racially and culturally demeaning, derogatory, and discriminatory

     comments and conduct of an offensive, racial, and pejorative cultural nature directed at

     Plaintiff. ISP created a racially discriminatory and hostile work environment.

  44. The unlawful discriminatory actions of Defendant and its agents, representatives, and

     employees were intentional. ISP was aware of the pervasive harassment, based on Plaintiff’s

     race and nationality, which resulted in a hostile work environment. ISP failed to take prompt

     effective action to protect Plaintiff from any ongoing harassment and/or retaliation.

  45. The conduct of Defendant’s agents and employees, described herein against Plaintiff

     constitutes unlawful discrimination, based on race and nationality, in violation of Title VII.

  46. As a direct and proximate result of Defendant’s unlawful actions against Plaintiff as described

     herein, Plaintiff has suffered, and will continue to suffer, injuries and damages, including, but

     not limited to, potential loss of earnings and earning capacity; loss of career opportunities; loss




                                                 9
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 10 of 12


         of reputation and esteem in the community; mental and emotional distress; and loss of the

         ordinary pleasures of life.



                                                 COUNT II.

     RETALIATION AGAINST PLAINTIFF AS TO DEFENDANT ISP UNDER TITLE
                                  VII

   47. Plaintiff incorporates, by reference, paragraphs 1 through 37 as if fully stated herein.

   48. Plaintiff’s complaining about the ISP’s unlawful discriminatory treatment constituted

         protected activity under Title VII of The Civil Rights Act of 1964.

   49. Defendant and its agents have retaliated against Plaintiff for complaining about Defendants

         ISP and Burgett’s unlawful discriminatory treatment in violation of Title VII of The Civil

         Rights Act of 1964.

   50. As a result of engaging in said protected activity, Defendant and or its agents constructively

         removed Plaintiff from a coveted and prestigious position to one less coveted and prestigious.

         The same constitutes a violation of Title VII of The Civil Rights Act of 1964, 42 U.S.C., §

         2000e et. seq.

   51.   As a direct and proximate result of Defendant’s unlawful actions against Plaintiff as

         described hereinabove, Plaintiff has suffered, and will continue to suffer, injuries and

         damages, including, but not limited to, potential loss of earnings and earning capacity; loss

         of career opportunities; loss of reputation and esteem in the community; mental and

         emotional distress; and loss of the ordinary pleasures of life.



                                                  COUNT III.

           FOURTEENTH AMENDMENT EQUAL PROTECTION AS TO DEFENDANT
                     BURGETT (VIOLATION OF 42 U.S.C. § 1983)


                                                    10
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 11 of 12




   52. Plaintiff incorporates, by reference, paragraphs 1 through 37 as if fully stated herein.

   53. At all times herein, the individually named and identified Defendant herein intentionally

       discriminated against the Plaintiff based on his race and nationality in all manner of

       ways as set forth herein all in violation of 42 U.S.C. §1983;

   54. As a direct and proximate result of the unconstitutional acts of the Defendant as alleged

       herein, Plaintiff has sustained a violation of his right to equal protection of the law and, as

       a result, is entitled to damages that include, but are not limited to:


       a. Damages for embarrassment, humiliation, outrage, mental anguish, fear and stress.

       b. Punitive damages in the amount of $5,000,000.00

       c. Compensatory damages; and

       d. Attorney fees and costs, pursuant to 42 U.S.C. § 1988.




WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants, providing
the following relief:

       a. Compensatory damages in whatever amount that Plaintiff is found to be entitled;

       b. An injunction requiring Defendants to cease and desist all unlawful discrimination

           based on race and nationality within the ISP;

       c. An injunction barring Defendants from taking any further discriminatory or retaliatory

           actions or omissions against Plaintiff;

       d. An award of reasonable attorney’s fees, expenses, and costs;




                                                 11
USDC IN/ND case 2:21-cv-00253-TLS-JPK document 1 filed 08/16/21 page 12 of 12


     e. Other appropriate nondiscriminatory measures to overcome the above described

         discrimination; and,

     f. Such other and further relief that the Court deems appropriate.



                                DEMAND FOR JURY TRIAL

     Plaintiff, by counsel, requests a trial by jury on all issues so triable.



                                             Respectfully submitted,



                                             /s/ Tae Sture
                                             Tae Sture, Attorney No. 25120-29
                                             Attorney for Plaintiff
                                             Sture Legal Services, LLC
                                             155 East Market Street, Suite 501
                                             Indianapolis, IN 46204
                                             Ph:     (317) 577-9090
                                             Fax: (317) 577-1102
                                             Email: tae@sturelaw.com




                                                12
